Name: 98/711/EC: Commission Decision of 24 November 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 3585) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  trade;  marketing;  fisheries
 Date Published: 1998-12-12

 Avis juridique important|31998D071198/711/EC: Commission Decision of 24 November 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 3585) (Text with EEA relevance) Official Journal L 337 , 12/12/1998 P. 0058 - 0060COMMISSION DECISION of 24 November 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 3585) (Text with EEA relevance) (98/711/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as last amended by Decision 98/603/EC (2), and in particular Article 2(2) and Article 7 thereof,Whereas Commission Decision 97/296/EC (3), as last amended by Decision 98/573/EC (4), lists the countries and territories from which importation of fishery products for human consumption is authorised; whereas part I of Annex I lists the names of the countries and territories covered by a specific Decision and part II names those qualifying under Article 2(2) of Decision 95/408/EC; whereas Annex II lists the names of the countries and territories from which importation is authorised until 31 January 1999, under the conditions of Article 11(7) of Council Directive 91/493/EEC (5);Whereas Commission Decisions 98/695/EC (6), and 98/975/EC (7), set specific import conditions for fishery and aquaculture products originating, respectively, in Mexico and Estonia;Whereas Mexico and Estonia should therefore be added to part I of the list of Annex I countries and territories from which importation of fishery products for human consumption is authorised;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex I and Annex II of the present Decision replace Annex I and the Annex II to Decision 97/296/EC.Article 2 This Decision is addressed to the Member States.Done at Brussels, 24 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 289, 28. 10. 1998, p. 36.(3) OJ L 122, 14. 5. 1997, p. 21.(4) OJ L 277, 14. 10. 1998, p. 49.(5) OJ L 268, 24. 9. 1991, p. 15.(6) OJ L 332, 8. 12. 1998, p. 9.(7) OJ L 317, 26. 11. 1998, p. 42.ANNEX I List of countries and territories from which importation of fishery products in any form intended for human consumption is authorised >TABLE>>TABLE>ANNEX II >TABLE>